EXAMINER’S AMENDMENT
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with J. Galen Yu on 07/22/2022.
The Claims have been finally amended as follows:
(Currently Amended) An optical device, comprising: 
a substrate;
an electronic component disposed on the substrate; and
a lid disposed on the substrate, the lid having a first cavity over the electronic component and a second cavity over the first cavity,
wherein the lid comprises a support structure spaced apart from an adhesive material;
the first cavity comprises a first sidewall and a second sidewall adjacent to the first sidewall, and wherein the support structure has a surface extending between the first sidewall and the second sidewall; 
the support structure comprises a plurality of parts, each of the plurality of parts is disposed on each corner of the first cavity; and 
the plurality of parts is physically separated from one another, wherein a bottom surface of the support structure is physically separated from a top surface of the substrate.
2-4. (Cancelled)
(Previously Presented) The optical device of claim 1, further comprising a light filter disposed within the second cavity and the adhesive material is disposed between the light filter and a sidewall of the second cavity.
6-12. (Cancelled)
(Currently Amended) An optical device, comprising: 
a substrate;
an electronic component disposed on the substrate; and
a lid disposed on the substrate, the lid having a first cavity over the electronic component and a second cavity over the first cavity; 
wherein the lid comprises a support structure angled with a sidewall of the second cavity, and the support structure is disposed adjacent to at least one of corners of the first cavity without extending along an edge connecting two adjacent corners of the first cavity;
the first cavity comprises a first sidewall and a second sidewall adjacent to the first sidewall, and wherein the support structure has a surface extending between the first sidewall and the second sidewall; 
the support structure comprises a plurality of parts, each of the plurality of parts is disposed on each of the corners of the first cavity; and 
the plurality of parts is physically separated from one another, wherein a bottom surface of the support structure is physically separated from a top surface of the substrate.
14-20. (Cancelled)
(Previously Presented) The optical device of claim 1, wherein a projection area of the support structure on the substrate and a projection area of the adhesive material on the substrate are non-overlapped with each other.
(Previously Presented) The optical device of claim 21, wherein the adhesive material has a substantially triangular shape from a cross-sectional view.
(Previously Presented) The optical device of claim 5, wherein a projection area of the light filter on the substrate and a projection area of the adhesive material on the substrate are non-overlapping.
(Previously Presented) The optical device of claim 23, wherein a lower surface of the light filter facing the support structure is exposed from the adhesive material.
 (Previously Presented) The optical device of claim 24, wherein the support structure is disposed adjacent to at least one of corners of the first cavity without extending along an edge connecting two adjacent corners of the first cavity.
(Previously Presented) The optical device of claim 25, wherein an edge of the lower surface of the light filter is exposed from the support structure.
(Previously Presented) The optical device of claim 26, wherein a projection area of the light filter on the substrate is entirely within a boundary of a projection area of the support structure on the substrate.
(Cancelled) 
(Currently Amended) The optical device of claim 26, wherein the support structure has a top surface, and the [[a]] bottom surface is opposite to the top surface, and a lateral surface extending between the top surface and the bottom surface, and wherein the lateral surface is substantially perpendicular with the bottom surface. 
(Previously Presented) The optical device of claim 29, wherein the support structure has a portion in contact with the light filter, and the portion of the support structure has a substantially constant thickness in a cross-sectional view.
(Cancelled) 
(Previously Presented) The optical device of claim 13, wherein the support structure has a substantially triangular shape in a top view.
(Cancelled)  
(Previously Presented) The optical device of claim 13, wherein the support structure has a lower surface facing the substrate and an upper surface opposite to the lower surface, and wherein the upper surface is substantially parallel to the lower surface.
(Previously Presented) The optical device of claim 34, wherein the support structure further has a lateral surface extending between the lower surface and the upper surface, and wherein the lateral surface is substantially perpendicular to the lower surface.
(Previously Presented) The optical device of claim 35, wherein the upper surface, the lower surface, and a surface of the substrate on which the electronic component is disposed are substantially parallel.
(Previously Presented) The optical device of claim 35, wherein the support structure has a substantially constant thickness in a cross-sectional view.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 13, 21-27, 29-30, 32 & 34-37 are allowed because the closest prior art of record (e.g. Huang ‘922, see Fig. 4; Hayashi ‘824, see Figs. 1-2) neither anticipates nor renders obvious the limitations of instantly amended independent Claims 1 & 13, each similarly including an optical device (see applicant’s Figs. 3A-C for reference) comprising, inter alia: 
a first cavity that comprises a first sidewall and a second sidewall adjacent to the first sidewall,
a support structure within the first cavity and having a surface extending between the first sidewall and the second sidewall; 
the support structure comprises a plurality of parts, each of the plurality of parts is disposed on each corner of the first cavity; and 
the plurality of parts is physically separated from one another, wherein a bottom surface of the support structure is physically separated from a top surface of the substrate;
in combination with the other structural limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892